Title: General Orders, 20 March 1783
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Thursday March 20th 1783
                            Parole Amboy.
                            Countersigns Boundbrook, Carlile.
                        
                        For the day tomorrow Major Graham
                        Brigd. Qr Master Hampshire Briga.
                        For duty the 4th Massachusetts regiment.
                        The Commander in chief desires the Brigadiers and Commandants of Brigades will report to him on monday next
                            the Manoevring Ground they have fixed upon for their several commands—as it is expected the season will soon admit the
                            commencement of the daily Exercises.
                    